DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 07/29/2022 for application number 17/493,255. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 21-40 are presented for examination.

Response to Amendments
Applicant’s amendments filed have been fully considered by the examiner. Examiner withdraws the nonstatutory double patenting rejection to all claims following the filing of a terminal disclaimer.

Response to Arguments
Argument 1, Applicant argues that Shet does not teach the newly amended portions to the independent claims.
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found art to be applied. 
Examiner note, Shet teaches all of the limitations of the independent claims as previously recited. But, Shet does not teach the first or second display elements provide a visual attribute indicating a value, as similarly recited. However, Hogg teaches a system that displays a multidata element, where a first and second display element displays multiple pieces of information using visual attributes (i.e. colors, numbers, portions, etc.). Therefore, the combination of Shet and Hogg teach all of the limitations of the independent claims as currently recited. 

Terminal Disclaimer
The terminal disclaimer filed on 07/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 11,138,271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Shet et al. (US 2013/0091432 A1) in view of Hogg et al. (US 2019/0236661 A1).

Regarding claim 21, Shet teaches a computer-implemented method, comprising: 
providing a graphical user interface for presentation of a report associated with a dataset [Fig. 7A, Abstract, user interface for displaying dataset content], the graphical user interface comprising: 
a multidata display element comprising a first active display element [Fig. 7C, (721), Para. 42, camera icon] and a second active display element [Fig. 7C, (723, 731), Paras. 42, 45, FOV and event markers] for visualizing a plurality of data characteristics of data related to a topic corresponding to a first time period within the dataset [Fig. 7C, (725), Para. 45, timeline area for selecting timeframe to display information], the first active display element representing a first data characteristic of the data related to the topic [Fig. 7C, (721), Para. 42, camera icon for selecting a specific camera within an area] and the second active display element representing a second data characteristic of the data related to the topic [Fig. 7C, (723, 71), Para. 45, FOV and events within for the selected camera during a specified time period]; and 
a timeline activation button [Fig. 7C, (725), Para. 47, timeline area for selecting timeframe to display information]; 
receiving a user interaction with the timeline activation button [Fig. 7C, (725), Para. 47, use manipulated the timeline area to select timeframe for display]; and 
based on receiving the user interaction with the timeline activation button, updating the multidata display element by modifying the first active display element and the second active display element based on data corresponding to a second time period within the dataset [Figs. 7C-D, Para. 47, based on the received timeframe selection, updating the other areas (727, 729, 703)].

But, Shet does not explicitly teach the first active display element comprising a first visual attribute indicating a value corresponding to a first data characteristic of the data related to the topic and the second active display element comprising a second visual attribute indicating a value corresponding to a second data characteristic of the data related to the topic.
However, Hogg teaches providing a graphical user interface for presentation of a report associated with a dataset [Figs. 5A, 7A, Paras. 118-123, 155-160, displaying a graphical report of data], the graphical user interface comprising: a multidata display element comprising a first active display element [Figs. 5A, 7A, (504, 704), Paras. 118-123, 155-160, displaying a first portion of the display element giving a vulnerability score to the overall system] and a second active display element for visualizing a plurality of data characteristics of data related to a topic [Figs. 5A, 7A, (506, 706), Paras. 118-123, 155-160, displaying at least one second display element corresponding a subtopic of the vulnerability score]; the first active display element comprising a first visual attribute indicating a value corresponding to a first data characteristic of the data related to the topic and the second active display element comprising a second visual attribute indicating a value corresponding to a second data characteristic of the data related to the topic [Figs. 5A, 7A, Paras. 118-123, 155-160, displaying both first and second display elements each having additional indicia to further display additional information (i.e. number and color schemes)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the multidata display interface of Shet and incorporate the multidata display interface of Hogg to allow the system to display a plurality of information in a single display element.
A person having ordinary skill in the art would have been motivated to modify and include the multidata display interface to allow the user to view multiple pieces of information within display elements, creating an efficient and user friendly interface.

Regarding claims 22, 29, and 36, Shet as modified by Hogg teaches all of the limitations of claim 21 as described above. Shet further teaches determining a hierarchy of topics based on the dataset [Figs. 7A, 7C, (707, 729), Paras. 45, 49, persons are identified (i.e. topics and sub-topics) based on the timeframe selected]; and providing, for display within the graphical user interface, the multidata display element associated with a first topic from the hierarchy of topics and an additional multidata display element associated with a second topic from the hierarchy of topics [Figs. 7A, 7C, (707, 729), Paras. 45, 49, displaying the identified persons (i.e. topics and sub-topics) as thumbnails for interaction].

Regarding claims 23, 30, and 37, Shet as modified by Hogg teaches all of the limitations of claim 21 as described above. Shet further teaches determining a hierarchy of topics and sub-topics based on the dataset, wherein the multidata display element is associated with a first topic [Figs. 7A, 7C, (707, 729), Paras. 45, 49, persons are identified (i.e. topics and sub-topics) based on the timeframe selected]; and based on upon receiving an indication of a user interaction with the multidata display element, providing, for display within the graphical user interface, an additional multidata display element associated with a sub-topic corresponding to the first topic [Figs. 7A, 7C, (707, 729), Paras. 45, 49, displaying the identified persons (i.e. topics and sub-topics) as thumbnails for interaction].

Regarding claims 24, 31, and 38, Shet as modified by Hogg teaches all of the limitations of claim 21 as described above. Shet further teaches receiving an indication of a first user input associated with the multidata display element [Fig. 7D, (721, 723, 731), Para. 49, user mousing over an event indicator 731)]; and providing, for display within the graphical user interface and in response to the first user input, an activatable display element [Fig. 7D, (737), Para. 49, highlighting a thumbnail with additional information based on the mousing over interaction].

Regarding claims 25 and 32, Shet as modified by Hogg teaches all of the limitations of claim 24 as described above. Shet further teaches wherein the activatable display element comprises a first detail portion corresponding to the first active display element, a second detail portion corresponding to the second active display element, and an additional detail portion not corresponding to any active display element [Fig. 7D, (737), Para. 49, highlighting the thumbnail image from the selected/mousing over interaction, displaying additional details about the thumbnail].

Regarding claims 26, 33, and 39, Shet as modified by Hogg teaches all of the limitations of claim 24 as described above. Shet further teaches receiving an indication of a second user input associated with the multidata display element [Fig. 7D, (721), Para. 54, user selecting a camera icon]; and providing, for display within the graphical user interface and in response to the second user input, a report interface area comprising one or more sub-multidata display elements associated with the multidata display element [Fig. 7D, (747), Para. 54, displaying a live feed of the selected camera icon with additional controls (i.e. multidata display elements)].

Regarding claim 27, Shet as modified by Hogg teaches all of the limitations of claim 21 as described above. Hogg further teaches wherein providing the graphical user interface comprises providing, for display within the graphical user interface, the first active display element comprising an additional visual attribute indicating an additional value corresponding to an additional data characteristic of the data related to the topic [Figs. 5A, 7A, Paras. 118-123, 155-160, displaying both first and second display elements each having additional indicia to further display additional information (i.e. number and color schemes)].

Regarding claim 28, Shet teaches a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to: 
provide a graphical user interface for presentation of a report associated with a dataset [Fig. 7A, Abstract, user interface for displaying dataset content], the graphical user interface comprising: 
a multidata display element comprising a first active display element [Fig. 7C, (721), Para. 42, camera icon] and a second active display element [Fig. 7C, (723, 731), Paras. 42, 45, FOV and event markers] for visualizing a plurality of data characteristics of data related to a topic corresponding to a first time period within the dataset [Fig. 7C, (725), Para. 45, timeline area for selecting timeframe to display information], the first active display element representing a first data characteristic of the data related to the topic [Fig. 7C, (721), Para. 42, camera icon for selecting a specific camera within an area] and the second active display element representing a second data characteristic of the data related to the topic [Fig. 7C, (723, 71), Para. 45, FOV and events within for the selected camera during a specified time period]; and 
a timeline activation button [Fig. 7C, (725), Para. 47, timeline area for selecting timeframe to display information]; 
receive a user interaction with the timeline activation button [Fig. 7C, (725), Para. 47, use manipulated the timeline area to select timeframe for display]; and 
based on receiving the user interaction with the timeline activation button, updating the multidata display element by modifying the first active display element and the second active display element based on data corresponding to a second time period within the dataset [Figs. 7C-D, Para. 47, based on the received timeframe selection, updating the other areas (727, 729, 703)].

But, Shet does not explicitly teach the first active display element comprising a first visual attribute indicating a value corresponding to a first data characteristic of the data related to the topic and the second active display element comprising a second visual attribute indicating a value corresponding to a second data characteristic of the data related to the topic.
However, Hogg teaches providing a graphical user interface for presentation of a report associated with a dataset [Figs. 5A, 7A, Paras. 118-123, 155-160, displaying a graphical report of data], the graphical user interface comprising: a multidata display element comprising a first active display element [Figs. 5A, 7A, (504, 704), Paras. 118-123, 155-160, displaying a first portion of the display element giving a vulnerability score to the overall system] and a second active display element for visualizing a plurality of data characteristics of data related to a topic [Figs. 5A, 7A, (506, 706), Paras. 118-123, 155-160, displaying at least one second display element corresponding a subtopic of the vulnerability score]; the first active display element comprising a first visual attribute indicating a value corresponding to a first data characteristic of the data related to the topic and the second active display element comprising a second visual attribute indicating a value corresponding to a second data characteristic of the data related to the topic [Figs. 5A, 7A, Paras. 118-123, 155-160, displaying both first and second display elements each having additional indicia to further display additional information (i.e. number and color schemes)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the multidata display interface of Shet and incorporate the multidata display interface of Hogg to allow the system to display a plurality of information in a single display element.
A person having ordinary skill in the art would have been motivated to modify and include the multidata display interface to allow the user to view multiple pieces of information within display elements, creating an efficient and user friendly interface.

Regarding claim 34, Shet as modified by Hogg teaches all of the limitations of claim 28 as described above. Hogg further teaches further comprising instructions that, when executed by the at least one processor, cause the computer device to provide, for display within the graphical user interface, the second active display element comprising an additional visual attribute corresponding to an additional data characteristic of the data related to the topic [Figs. 5A, 7A, Paras. 118-123, 155-160, displaying both first and second display elements each having additional indicia to further display additional information (i.e. number and color schemes)].

Regarding claim 35, Shet teaches a system comprising: 
at least one processor [Para. 28, processing unit]; and 
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor [Para. 26, storage medium to store content and instructions to perform the following], cause the system to:  
provide a graphical user interface for presentation of a report associated with a dataset [Fig. 7A, Abstract, user interface for displaying dataset content], the graphical user interface comprising: 
a multidata display element comprising a first active display element [Fig. 7C, (721), Para. 42, camera icon] and a second active display element [Fig. 7C, (723, 731), Paras. 42, 45, FOV and event markers] for visualizing a plurality of data characteristics of data related to a topic corresponding to a first time period within the dataset [Fig. 7C, (725), Para. 45, timeline area for selecting timeframe to display information], the first active display element representing a first data characteristic of the data related to the topic [Fig. 7C, (721), Para. 42, camera icon for selecting a specific camera within an area] and the second active display element representing a second data characteristic of the data related to the topic [Fig. 7C, (723, 71), Para. 45, FOV and events within for the selected camera during a specified time period]; and 
a timeline activation button [Fig. 7C, (725), Para. 47, timeline area for selecting timeframe to display information]; 
receive a user interaction with the timeline activation button [Fig. 7C, (725), Para. 47, use manipulated the timeline area to select timeframe for display]; and 
based on receiving the user interaction with the timeline activation button, updating the multidata display element by modifying the first active display element and the second active display element based on data corresponding to a second time period within the dataset [Figs. 7C-D, Para. 47, based on the received timeframe selection, updating the other areas (727, 729, 703)].

But, Shet does not explicitly teach the first active display element comprising a first visual attribute indicating a value corresponding to a first data characteristic of the data related to the topic and the second active display element comprising a second visual attribute indicating a value corresponding to a second data characteristic of the data related to the topic.
However, Hogg teaches providing a graphical user interface for presentation of a report associated with a dataset [Figs. 5A, 7A, Paras. 118-123, 155-160, displaying a graphical report of data], the graphical user interface comprising: a multidata display element comprising a first active display element [Figs. 5A, 7A, (504, 704), Paras. 118-123, 155-160, displaying a first portion of the display element giving a vulnerability score to the overall system] and a second active display element for visualizing a plurality of data characteristics of data related to a topic [Figs. 5A, 7A, (506, 706), Paras. 118-123, 155-160, displaying at least one second display element corresponding a subtopic of the vulnerability score]; the first active display element comprising a first visual attribute indicating a value corresponding to a first data characteristic of the data related to the topic and the second active display element comprising a second visual attribute indicating a value corresponding to a second data characteristic of the data related to the topic [Figs. 5A, 7A, Paras. 118-123, 155-160, displaying both first and second display elements each having additional indicia to further display additional information (i.e. number and color schemes)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the multidata display interface of Shet and incorporate the multidata display interface of Hogg to allow the system to display a plurality of information in a single display element.
A person having ordinary skill in the art would have been motivated to modify and include the multidata display interface to allow the user to view multiple pieces of information within display elements, creating an efficient and user friendly interface.

Regarding claim 40, Shet as modified by Hogg teaches all of the limitations of claim 35 as described above. Shet further teaches providing, for display within the graphical user interface and based on the dataset, a suggested topic [Figs. 7A, 7C, (709, 727), Paras. 45, 48, displaying a plurality of related content in the “What” area related to the timeframe selected]; receiving an indication of a user input associated with the suggested topic [Figs. 7A, 7C, (709, 727), Paras. 45, 48, user selecting related content in the “What” area related to the timeframe selected]; and providing, for display within the graphical user interface and in response to the user input, a multidata display element related to the suggested topic [Fig. 7C, (727), Paras. 45, 48, based on the selection of a related content item, updating the display].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179